Exhibit10.2 EXECUTION Second AMENDED AND RESTATED GUARANTYAGREEMENT This SECOND AMENDED AND RESTATED GUARANTY AGREEMENT (as such may be amended, amended and restated, modified, supplemented or restated from time to time, this “Guaranty”) is dated as of April 1, 2016 by RENTECH, INC., a Colorado corporation (“Parent Guarantor”), each Person that is a signatory hereto as a Subsidiary Guarantor (collectively, the “Subsidiary Guarantors” and, together with Parent Guarantor and each Additional Guarantor (as hereinafter defined) added hereto as a Guarantor pursuant to Section 27, the “Guarantors” and each a “Guarantor”) in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (“Administrative Agent”) for the benefit of the Lender Parties (as defined in the Credit Agreement referenced below).
